In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-22-00014-CV



                                IN RE JERRY LEE SANDERS




                                Original Mandamus Proceeding




                          Before Morriss, C.J., Stevens and Carter,* JJ.
                           Memorandum Opinion by Justice Stevens




___________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                           MEMORANDUM OPINION

            The underlying proceeding began in the Justice Court, Precinct 4, Hunt County, Texas,

when Cheryl Vaughan, who is the independent executrix of the Estate of Dollie Barrett,1 filed an

action seeking to evict Relator, Jerry Lee Sanders, from what Sanders believes to be his

residence. In his petition for a writ of mandamus, Sanders states that the justice court granted the

eviction against him in absentia.2 He appealed the justice court’s decision to the County Court at

Law No. 2 of Hunt County, the Honorable Joel Littlefield presiding. At a trial de novo, the

county court at law granted the eviction and ordered the issuance of a writ of possession in

Vaughan’s favor. Sanders states that he filed a motion for a new trial, which the trial court heard

and denied.3 Sanders now seeks a writ of mandamus on an emergency basis, asking this Court to

grant his petition and to order the County Court at Law No. 2 of Hunt County to vacate its

judgment for possession and authorizing a writ of possession, pending a review by this Court of

the order granting his eviction.

            “An original appellate proceeding seeking extraordinary relief—such as a writ of habeas

corpus, mandamus, prohibition, injunction, or quo warranto—is commenced by filing a petition

with the clerk of the appropriate appellate court.” TEX. R. APP. P. 52.1. As in this case, when a

relator is seeking mandamus relief, he must file with the petition “a certified or sworn copy of

every document that is material to the relator’s claim for relief and that was filed in any


1
    Barrett died testate on or about November 25, 2020.
2
 According to Sanders, the trial on the eviction petition was set on a date when Sanders was hospitalized for
problems associated with chronic obstructive pulmonary disease.
3
    The trial court has yet to enter a written order.
                                                          2
underlying proceeding[.]” TEX. R. APP. P. 52.7(a)(1); see TEX. R. APP. P 52.3(k)(1)(A) (“The

appendix must contain . . . a certified or sworn copy of any order complained of, or any other

document showing the matter complained of.”)

       Here, Sanders provides the Court with several documents, some of which were certified

and sworn copies of the original document. Yet, the very document Sanders complains of—the

lower court’s judgment for possession and authorizing a writ of possession—is not certified or

sworn to as being a true and correct copy of the original. Because the record in an original

proceeding in a court of appeals is assembled by the parties, we must “strictly enforce[] the

authentication requirements of rule 52 to ensure the integrity of the . . . record.” In re Smith, No.

05-19-00268-CV, 2019 WL 1305970, at *1 (Tex. App.—Dallas Mar. 22, 2019, orig. proceeding)

(mem. op.) (quoting In re McKinney, No. 05-14-01513-CV, 2014 WL 7399301, at *1 (Tex.

App.—Dallas Dec. 15, 2014, orig. proceeding) (mem. op.)). In this case, because Sanders failed

to provide this Court with an adequate record, we must deny his requested relief.

       We therefore deny Sanders’s petition for a writ of mandamus.




                                                      Scott E. Stevens
                                                      Justice


Date Submitted:        March 21, 2022
Date Decided:          March 22, 2022




                                                 3